                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO


 GEORGE VIGIL,

               Plaintiff,

       v.                                                    No. 1:20-cv-00740-KG-JFR

 JOSEPH AQUINO AND
 RIO ARRIBA SHERIFF’S OFFICE,

               Defendants.

                       ORDER DENYING MOTION TO WITHDRAW

       THIS MATTER having come before the Court upon the Unopposed Motion to Withdraw

filed by the Sandoval Firm (Richard A. Sandoval) (Doc. 11), and the Court having reviewed the

file and otherwise being fully advised, denies the motion for failure to comply with the

requirements of Local Rule 83.8(a) concerning Unopposed Motions to Withdraw.

       The motion did not: (1) indicate consent of the client; (2) provide notice of the appointment

of a substitute attorney; or (3) provide a statement of the client’s intention to appear pro se. See

D.N.M.LR-Civ. 83.8(a). It appears the motion could be properly filed under Rule 83.8(b)’s

“contested” motions to withdraw, permitting a notice and consent period.

       IT IS THEREFORE ORDERED that the Motion is DENIED without prejudice.




                                      _______________________________________
                                      HONORABLE JOHN F. ROBBENHAAR
                                      United States Magistrate Judge
